DETAILED ACTION

This office action is in response to Remarks and Amendments filed March 31, 2021 in regards to a 371 application filed July 17, 2019 claiming priority to PCT/JP2018/002609 filed January 29, 2018 and foreign application JP2017-017713 filed February 2, 2017.  Claim 1 has been amended. Claims 1-3 are currently being examined.   

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the closest references: Iwai et al. (JP 2001-226532 A) and Yukimura et al. (JP 2013-249359 A). 
Iwai et al. disclose an organic rubber composition comprising (A) 100 parts by weight of organic rubber, (B) 5 to 180 parts by weight of silica filler, (C) 0 to 200 parts by weight of carbon black, (D) 0.1 to 20 weight percent relative to component (B) of a sulfur-containing organosilicon compound of formula 1, and (E) a vulcanizing agent.  Iwai et al. disclose a rubber composition comprising 100 parts by weight of a styrene-butadiene rubber, 40 parts by weight of silica, 5 parts by weight of carbon black, 4 parts by weight of a sulfur-containing organosilicon compound (i.e., silane coupling agent) below: 

    PNG
    media_image1.png
    192
    689
    media_image1.png
    Greyscale


Yukimura et al. disclose a rubber composition comprising 100 parts by mass of a rubber component, 5 to 200 parts by mass of an inorganic filler, and 1 to 40 parts by mass of a dispersant for the inorganic filler as shown below in formulas 1-3:
 
    PNG
    media_image2.png
    202
    234
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    213
    258
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    235
    246
    media_image4.png
    Greyscale

Yukimura et al. disclose a rubber composition comprising 100 parts of solution-polymerized SBR, 10 parts of carbon black, 50 parts of silica, 5 parts of a silane compound, 5 parts of a dispersant for the inorganic filler P-26 which contains 50 wt.% of 11-mercaptoundecyltrimethoxysilane, and 1.5 parts of sulfur.   Yukimura et al. disclose the rubber composition is used in a tire.
However, Iwai et al. and Yukimura et al. do not teach or fairly suggest the claimed rubber composition for tires comprising (a) the sulfur in the amount of 1.3 phr or less in the rubber composition and (b) the organosilicon compound of the instant formula (I) 

    PNG
    media_image5.png
    76
    350
    media_image5.png
    Greyscale

wherein the ratio of sulfur atoms to silicon atoms is 1.0 to 1.5.  
There is no prior art of record, alone or in combination teach or fairly suggest the claimed rubber composition for tires of the instant claims.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763